 I1fIn the Matter ofCROWLEY!S.MILKCOMPANY,, INC.,EMPLOYERandMILK DRIVERS&DAIRY EMPLOYEES, LOCAL 680, INTERNATIONALBROTHERHOOD or TEAMSTERS,CHAIIFFEIIRS,WAREHOUSEMEN ANDHELPERS, PETITIONERCase No. 2-RC-188.-Decided September 13,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed..Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning' ofthe National Labor Relations Act.2.The Petitioner is a labor organization affiliated with the AmericanFederation of Labor claiming to represent employees of the Employer.United Dairy Workers Association, Paterson Local, herein called theIntervenor, is an unaffiliated labor organization claiming to representemployees of the Employer.3.The question concerning representation :The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain of its employees.The Employer and the Intervenor contend that an existing contractbetween them bars this proceeding.On March 1, 1947, the Employerand the Intervenor executed a collective bargaining contract for aterm of 1 year with provision for automatic renewal from year to yearthereafter, unless either of the parties served notice upon the other,not less than 30 days prior to the expiration date, "of intent to negoti-*Chairman Herzog and MembersReynolds and Murdock.79 N. L. R. B., No. 81.602 CBOWLEY'S' MILK COMPANY,INC.`603=a`te 'acontract' on 'different terms."On January 22; 1948,=the Inter-venorsent a letter to the Employer stag ing that it was "ready to negoti-ate for our 1948 contract."On February 11, 1948, the Intervenor-rejected';acid returned by mail a proposed new contract submitted bythe Employer.On February 18, 1948, the Petitioner filed with the'Board the petition herein:On May 12, 1948, the Employer' and theIntervenor 'executed a' collective bargaining `agr'eem'ent 'p`roviding,inter alia,for increased wage rates.We find no'merit in the Employer's contention that the .failure on-the part of the Intervenor to comply with the notice requirements ofSection 8 (d) (1) and (3) of the amended Act effected the automaticrenewalof the 1947 contract.Section 8 (d) (1), providing for 60days' notice prior to the expiration date of a contract of a ,desire tomodify and terminate such contract, and Section 8 (d) (3), providingfor- noticeto the' Federal Mediation and ConciliationService of the,existenceof a dispute between the contracting parties, are merely par-ticular aspects of the definition of collective bargaining in the amendedAct and' do not affect the actual terms of the contract governing auto-matic renewal.'We find that the Intervenor's letter of January 22, 1948, and itssubsequent negotiations with the Employer were sufficient to forestallthe automatic renewal of the 1947 contract. It isunnecessary for usto decide whether the May 12,1948, contract was negotiated and signedby duly authorized representatives of the Intervenor, whether thisdocument represents a new and complete collective bargaining agree-ment, or whether it was merely a "voluntary grant," as contended bythe Employer. In anycase,this instrument cannot operateas a bar,'because itwas executed after the filing of the present petition. 'Ac-cordingly, we conclude that there is no contractual bar to a present de-termination of representatives.We find that a question affectingcommerce existsconcerning therepresentation of employees of the Employer, within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining withinthe meaningof Section 9 (b) of the Act :All production and plant maintenance employees of the Employerat its Paterson, New Jersey, plant, including truck drivers and theJanitor, but excluding office and clerical employees,and supervisors 25.The determination of representatives :1SeeMatter of International Harvester Company, 77 N.L.R. B. 242.' This is substantially the same unit covered in the agreements between the Employerand the Intervenor. M4 DECISIONS,OF NATIONAL LABOR-RELATIONS BOARDAlthough a strike,1 called .by the-Petitioner,has been .in progress_at the Employer's plant since April, 29, 1948, the ]Employer has con-.,tinued operations -with certain non-strikers and replacements.'De-spite -the ,strike, .there.appears ,to be no, obstacle .to -holding an imme-.diate election.'The,par-ties are in dispute concerning the date to be used in theelection to determine, eligibility to vote.The Petitioner requests-thatthe Board use the date of Februaly,17, ;1948, the-day;before,the.filing.of ,its petition ; the Inter-uengr.urges that the Board follow its usualpractice in , selecting, the.ellgibility date; .and the Employer indicated,,in effect,,that it desires the selection,of such a date as would,excludeas ineligible the current -strikers: - 'in substance:ployer, and, consequently, has no present interest which entitles it to.an election.-2.That each person ,whom the Petitioner claims to represent [thestrikers] is no longer an employee of the Employer and has no right.to reinstatement, since the Employer .had permanently filled every,available position in its-employ.3.That the, Petitioner has called' and -maintained an illegal strike,against the Employer to . secure higher wages and recognition 6The evidence sought to-be introduced in this offer of proof concerns (a)the Petitioner'sprima facieshowing of interest, which has long been,established ,as a matter for administrative.determination and not sub-ject to,direct or collateral attack;' (b) alleged unfair labor practices,-which as a matter of Board policy is not properly admissible inrepresentation hearings; and (c) the issue of the eligibility of strikersand replacements to vote in the election, which we have,held can bestbe resolved -by, proceeding with an immediate election, using a currentpay roll, and permitting affected individuals to cast ballots underchallenge.8In the ev,ent,that the counting of challenged ballots could8 Although the Petitioner alleged at the hearing that the strike was caused by unfairThe record shows that at the time of hearing herein there were 11 individuals in theunit actually working and that prior to the strike there were 24 employees in this unit.a Neither the Petitioner nor the Intervenor opposes the holding of an immediate election.The Employer requested that no-election be directed in this case until the BoarddisposedOnDirector's refusal to issue a complaint-based upon the charges in Case No 2-CC-43.sUpon the hearing officer's rejection of its offer of proof, the Employer refused to partiei-pate further in the hearing, and withdrew.Matter of 0. D. Jennings if Company,'68N.'L.'R B: 5169Metter of Pipe Machinery Company,76 N L R B' 247,Matter of H 0. CanfieldCompany,76 N L R. B. 606.1 fCROWLEY'S MILK COMPANY, INC.605affect the outcome of the election, a further investigation will be con-ducted to determine the employment status of these challenged voters .9Accordingly, we shall direct an immediate election, permitting allemployees to participate who were employed during the pay-roll pe-riod immediately preceding the date of this Direction.All personshired since April 29, 1948, the date of the strike, and all strikers shallbe deemed presumptively eligible to vote, subject to challenge 70DIRECTION OF ELECTION 11As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Crowley's Milk Company, Inc.,Paterson, New Jersey, an election' by secret ballot shall be conductedas early as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Second Region, subject to Sections 203.61 and 203.62, of Na-tional Labor Relations Board Rules and Regulations-Series 5, andsubject to our determination in Section5, supra,among the em-ployees in the unit found appropriate in Section 4, above, who were-employed during the pay-roll period immediately preceding the date..Of this Direction, including' employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto be represented by Milk Drivers & Dairy Employees, Local 680,International Brotherhood of Teamsters, Chauffeurs, WarehousemenfindHelpers, for the purposes of collective bargaining.9 Section 9 (c) (3) of the amended Act provides that "Employees on strike who are not,entitled to reinstatement shall not be eligible to vote "However, we cannot accuratelydetermine at this stage of the proceeding which of the strikers have been validly replacedand which are still entitled to reinstatement , to do so would require the ascertainment offacts determinable as,of the pay-roll period immediately preceding the date of this Direction,which is the period selected to test voting eligibility10Nothing in this Direction should be construed as indicating that the Board has pre-judged in any respect any of the questions which may be drawn into issue by a challengeto the eligibility of certain voters, including such questions as whether (1) a new employeeis a permanent replacement, (2) a striking employee has been validly replaced, or (3) anyemployee's position no longer exists by reason of its permanent discontinuance for economicreasons.Matter of Longhorn Roofing Products, Inc., 67 NL. R. B. 84;Matter of GeitochTanning Company,59 N L. R B 118311Having failed to achieve compliance with the filing requirements of the Act, the Inter-venor will not be accorded a place on the ballot